DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/03/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites a method comprising: parsing data into a set of domain data tables, each domain data table corresponding to a domain having a first criterion; Which recites a step of obtaining information about data tables. The term “parsing” is considered to be an observation or evaluation which are considered concepts performed in the mind. For example, a person may read a set of documents comprising data and organize said data in a tabular format that may be written by a person with the aid of pen & paper.
	parsing each domain data table into a set of dimension data tables, each dimension data table corresponding to a dimension having a second criterion; Which recites a step of obtaining information about data tables. The term “parsing” is considered to be an observation or evaluation which are considered concepts performed in the mind. For example, a person may read a set of documents comprising data and organize said data into tabular format.
generating a nodal network comprising a set of nodes where each node represents at least a portion of the retrieved data, each node having metadata comprising an identifier corresponding to a particular domain data table and a particular dimension data table corresponding to data associated with each node; Which recites a step of organizing data into nodes having data characteristics. The term “generating” is considered to be an observation or evaluation which are considered concepts performed in the mind. Paragraphs [0098]-[0101] of Applicant’s Specification describe the nodal network as a graph structure for organizing data and is recited at a high degree of generality and may therefore be performed in the mind. For example, a person may mentally determine and organization scheme in a graph format and subsequently draw an equivalent graph aided by pen & paper as a graph format merely represents a conceptual relationship between data. Therefore, the limitation constitutes the abstract idea of a mental process.
linking one or more nodes based their respective metadata; Which recites a step of connecting a plurality of nodes. The limitation represents an operation that can be performed in the human mind. For example, a person may mentally determine and/or draw a small, easily understandable graph having nodes and edges. These steps are considered an observation, evaluation, judgment and/or opinion that can be performed in the mind, and therefore constitutes the abstract idea of a mental process.
executing a clustering algorithm to generate one or more clusters of nodes, each cluster having a subset of the set of nodes, wherein the subset of nodes in each cluster has at least one common attribute; Which recites a step of clustering the plurality of nodes based on a mathematical or statistical relationship. The clustering algorithm is recited at a high degree of generality and therefore encompasses any clustering algorithm that generates one or more clusters of nodes. Therefore, the process may be performed in the human mind and/or aided by pen & paper by one of ordinary skill in the art having any clustering algorithm available to them.
These steps recite a mental process applied to the field of computer techniques and can be performed manually for the reasons described above.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a server, a graphical user interface, a user computing device, etc. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses forming data clusters from linked data tables of a storage system.
Claim 1 recites the following additional elements:
A server, a graphical user interface, a user computing device. Which represent generic computer components employed to perform the steps of the claimed method.
and upon receiving a request from a user computing device: identifying, by the server, a cluster of nodes associated with the request; which encompasses a step of mere data gathering (e.g. receiving a request is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
and presenting, by the server for display on a graphical user interface of the user computing device, data associated with nodes within the identified cluster of nodes. which encompasses a step of mere data gathering and outputting (e.g. presenting a result for display is a step of data outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. a server, a graphical user interface, a user computing device, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
and upon receiving a request from a user computing device: identifying, by the server, a cluster of nodes associated with the request; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. identifying information is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
and presenting, by the server for display on a graphical user interface of the user computing device, data associated with nodes within the identified cluster of nodes. the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. presenting information is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is not patent eligible.





Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 2 recites the step of: “wherein the server further executes an analytical protocol before displaying, on the graphical user interface, data associated with the nodes within the identified cluster of nodes, the analytical protocol selected from a group consisting of profit analysis, efficiency analysis, operational leakage analysis, net profit margins, monthly recurring revenue analysis, sales analysis, cybersecurity analysis, growth analysis, product quality analysis, service quality analysis.” The limitation is merely a statement of intended use of the claimed invention or a field of use limitation. Therefore, the limitation cannot integrate a judicial exception into a practical application because they are merely indicating how the claimed invention might be used, see MPEP 2106.04(d)(2).

Regarding dependent claim 3,
Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 3 recites the step of: “wherein the clustering algorithm identifies a number of nodes that contain a portion of the data associated with the nodal network.” which encompasses a step of mere data gathering and outputting (e.g. identifying data is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 4,
Claim 4 depends upon Claim 3, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 4 recites the step of: “wherein the number of nodes and the portion of the data is received from the user computing device.” which encompasses a step of mere data gathering and outputting (e.g. the user input is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 5,
Claim 5 depends upon Claim 3, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 5 recites the step of: “wherein the number of nodes and the portion of the data correspond to a minority portion of nodes containing a majority portion of the data associated with the nodal network.” Which amounts to determining a proportion of information maintained at a determined number of nodes. These limitations can be performed manually by a person determining a mathematical proportion and amount of nodes in a graph via any available techniques mentally and/or aided by pen & paper.
These steps recite a mental process applied to the field of computer techniques and can be performed manually.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
Based on the above, the claim is not patent eligible.
Regarding dependent claim 6,
Claim 6 depends upon Claim 1, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 6 recites the step of: “wherein the server executes the clustering algorithm on a subset of the nodes within the nodal network.” Which encompasses a step of selecting a particular data source and/or type of data to be manipulated (e.g. the subset of nodes is a particular data source to be manipulated), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 7,
Claim 7 depends upon Claim 6, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 7 recites the step of: “wherein the subset of the nodes selected based on one or more attributes received from the user computing device.” Which encompasses a step of selecting a particular data source and/or type of data to be manipulated (e.g. the subset of nodes is a particular data source to be manipulated), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 8,
Claim 8 depends upon Claim 6, as such claim 8 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 8 recites the step of: “wherein the server selects the subset of the nodes based on a score associated with each node.” Which encompasses a step of selecting a particular data source and/or type of data to be manipulated (e.g. a particular type of node is being selected), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 9,
Claim 9 depends upon Claim 1, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 9 recites the step of: “wherein the clustering algorithm is a k-means clustering algorithm.” Which describes the use of a specific clustering algorithm known in the art of clustering techniques. One of ordinary skill in the art would recognize that k-means clustering is a process that can be reasonably performed in the mind and/or aided by pen & paper.
These steps recite a mental process applied to the field of computer techniques and can be performed manually.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
Based on the above, the claim is not patent eligible.

Regarding dependent claim 10,
Claim 10 depends upon Claim 1, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 10 recites the step of: “wherein the clustering algorithm is configured to cluster the set of nodes based on a multidimensional distance between attributes of one or more nodes.” Which describes the use of a mathematical relationship to represent a distance. One of ordinary skill in the art would recognize that determining a multidimensional distance is a process that can be reasonably performed in the mind and/or aided by pen & paper.
These steps recite a mental process applied to the field of computer techniques and can be performed manually.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
Based on the above, the claim is not patent eligible.

Regarding dependent claims 2-4 and 6-8,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding claims 11-20,
Claims 11-20 recite subject matter identical to that of claims 1-10 directed to a computer system and are rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-7, 9-11, 13-14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracholdt et al. (US PGPUB No. 2020/0012741; Pub. Date; Jan. 9, 2020) in view of Smarda et al. (US PGPUB No. 2019/0303387; Pub. Date: Oct. 3, 2019).
Regarding independent claim 1,
	Bracholdt discloses a method comprising: parsing, by a server, data into a set of domain data tables, each domain data table corresponding to a domain having a first criterion; See Paragraph [0119], (Disclosing a system for determining, evaluating and selecting data retrieval pathways for a plurality of database objects. The method includes retrieving a specification of database tables to be analyzed. A specification may comprise a name, reference or other table identifier that can be used to retrieve table data or metadata. A given table may further comprise one or more attributes, i.e. parsing data into a set of domain data tables. Schema data for the database tables may also be retrieved which includes foreign key and association identifiers.) Note [0043] wherein path selection criteria may be specified for retrieving the plurality of tables along a determined path of nodes, i.e. a domain having a first criterion.
parsing, by the server, each domain data table into a set of dimension data tables, each dimension data table corresponding to a dimension having a second criterion; See Paragraph [0120], (Database tables may be represented as nodes having foreign keys and association identifiers used to define edges between nodes. An indication of two or more target tables is received in order to calculate a plurality of paths between nodes representing the target tables.) See Paragraphs [0045]-[0048], (Star schemas comprise a central fact table is linked or associated with a plurality of dimension tables, i.e. table nodes having metadata identifying themselves and links to other tables such as dimension tables as illustrated in FIG. 1.)Note [0043] wherein path performance criteria may be specified for retrieving the plurality of tables along a determined path of nodes, i.e. a domain having a second criterion. 
generating, by the server, a nodal network comprising a set of nodes where each node represents at least a portion of the retrieved data, each node having metadata comprising an identifier corresponding to a particular domain data table and a particular dimension data table corresponding to data associated with each node; See Paragraph [0120], (Database tables may be represented as nodes having foreign keys and association identifiers used to define edges between nodes, i.e. generating a nodal network comprising a set of nodes where each node represents at least a portion of retrieved data (e.g. the target tables represent retrieved data.) Database tables represented as nodes comprise foreign keys and association identifiers used to define edges between the database table nodes, i.e. metadata comprising an identifier corresponding to a particular dimension data table corresponding to data associated with each node.) Note FIG. 1 and Paragraphs [0045]-[0048] describing star schemas wherein a central fact table is linked or associated with a plurality of dimension tables, i.e. table nodes having metadata identifying themselves and links to other tables such as dimension tables as illustrated in FIG. 1.
See Paragraph [0119], (Database tables comprise specifications which include a name, reference or other identifier that can be used to retrieve table data or metadata, i.e. each node having metadata comprising an identifier corresponding to a particular domain data table.
linking, by the server, one or more nodes based their respective metadata; See Paragraph [0120], (Database tables may be represented as nodes having foreign keys and association identifiers used to define edges between nodes, i.e. linking one or more nodes based on respective metadata (e.g. foreign keys and association identifiers are metadata).)
and upon receiving a request from a user computing device: identifying, by the server, a cluster of nodes associated with the request; See Paragraph [0098], (User requests are transmitted to a path calculator component is configured to determine paths on a database table graph between two or more database objects of interest, i.e. identifying a cluster of nodes associated with the request (e.g. the nodes along the path calculated by the path calculator component represent a cluster of nodes.).
and presenting, by the server for display on a graphical user interface of the user computing device, data associated with nodes within the identified cluster of nodes. See FIG. 10 and Paragraph [0117], (The method 1000 of FIG. 10 comprises step 1028 of rendering a display that includes an identifier of a plurality of requested database objects, i.e. presenting, by the server for display on a graphical user interface of the user computing device, data associated with nodes within the identified cluster of nodes.)
Bracholdt does not disclose executing, by the server, a clustering algorithm to generate one or more clusters of nodes, each cluster having a subset of the set of nodes, wherein the subset of nodes in each cluster has at least one common attribute;
Smarda discloses executing, by the server, a clustering algorithm to generate one or more clusters of nodes, each cluster having a subset of the set of nodes, wherein the subset of nodes in each cluster has at least one common attribute; See Paragraph [0029]-[0030], (Disclosing a method of initializing centroids in large datasets before applying clustering operations. The method includes using a k-means clustering algorithm wherein the clustering program can be provided the k-parameter representing a number of expected clusters, i.e. executing, by the server, a clustering algorithm to generate one or more clusters of nodes.) See Paragraphs [0071]-[0072], (The method executes a multi-node parallel k-means++ initialization method. Each computing node shares the same dataset and runs one distributed algorithm. Nodes are represented as sets of feature vectors which are used to produce a set of centroids. Selected centroids are shared across a plurality of nodes, i.e. each cluster having a subset of the set of nodes, wherein the subset of nodes in each cluster has at least one common attribute (e.g. the overlapping features lead to nodes having a shared centroid).) Note [0111] wherein for k-means, every datapoint belongs to a cluster represented by the closest centroid.
Bracholdt and Smarda are analogous art because they are in the same field of endeavor, data clustering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bracholdt to include the method of clustering datasets using a k-means clustering algorithm as disclosed by Smarda. Doing so would allow the system to generate clusters of data that meet user specifications such that large datasets may be clustered using parallel processing techniques. Parallel processing techniques are known in the art to represent an improvement in processing speed and resource management for a computer system.


Regarding dependent claim 3,
As discussed above with claim 1, Bracholdt-Smarda discloses all of the limitations.
	Smarda further discloses the step wherein the clustering algorithm identifies a number of nodes that contain a portion of the data associated with the nodal network. See Paragraph [0029]-[0030], (The method includes using a k-means clustering algorithm wherein the clustering program can be provided the k-parameter representing a number of expected clusters, i.e. wherein the clustering algorithm identifies a number of nodes that contain a portion of the data associated with the nodal network.) See Paragraphs [0071]-[0072], (Each computing node shares the same dataset and runs one distributed algorithm.)

Regarding dependent claim 4,
As discussed above with claim 3, Bracholdt-Smarda discloses all of the limitations.
	Smarda further discloses the step wherein the number of nodes and the portion of the data is received from the user computing device. See Paragraph [0029]-[0030], (The method includes using a k-means clustering algorithm wherein the clustering program can be provided the k-parameter representing a number of expected clusters. Note [0036] wherein the desired k- parameter is received from a graphical user interface input, i.e. wherein the number of nodes and the portion of the data is received from the user computing device.)

Regarding dependent claim 6,
As discussed above with claim 1, Bracholdt-Smarda discloses all of the limitations.
	Smarda further discloses the step wherein the server executes the clustering algorithm on a subset of the nodes within the nodal network. See Paragraph [0091], (The second stage initialization method of the k-means++ process uses only a part of the input space whose size is derived from the algorithm's input parameters, i.e. wherein the server executes the clustering algorithm on a subset of the nodes within the nodal network.)

Regarding dependent claim 7,
As discussed above with claim 6, Bracholdt-Smarda discloses all of the limitations.
	Smarda further discloses the step wherein the subset of the nodes selected based on one or more attributes received from the user computing device. See Paragraph [0036], (The desired k- parameter is received from a graphical user interface input, i.e. wherein the number of nodes and the portion of the data is received from the user computing device, i.e. wherein the subset of the nodes selected based on one or more attributes received from the user computing device.) See Paragraph [0091], (The second stage initialization method of the k-means++ process uses only a part of the input space whose size is derived from the algorithm's input parameters.)


Regarding dependent claim 9,
As discussed above with claim 1, Bracholdt-Smarda discloses all of the limitations.
	Smarda further discloses the step wherein the clustering algorithm is a k-means clustering algorithm. See Paragraph [0029]-[0030], (The method includes using a k-means clustering algorithm wherein the clustering program can be provided the k-parameter representing a number of expected clusters, i.e. the clustering algorithm is a k-means clustering algorithm.)

Regarding dependent claim 10,
	As discussed above with claim 1, Bracholdt-Smarda discloses all of the limitations.
	Smarda further discloses the step wherein the clustering algorithm is configured to cluster the set of nodes based on a multidimensional distance between attributes of one or more nodes. See Paragraph [0026], (The disclosed method may be used to process high-dimensional datasets distributed among a plurality of nodes.) See Paragraph [0077], (K-means++ requires a determination of distance from a nearest centroid.) The examiner notes that determining a distance to a nearest centroid for a high-dimensional dataset represents a multidimensional distance between attributes of one or more nodes (e.g. centroids are selected based on node feature sets, i.e. attributes).


Regarding independent claim 11,
The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 9 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 10 directed to a computer system and is rejected under similar rationale.

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracholdt in view of Smarda as applied to claim 1 above, and further in view of HAKIM (US PGPUB No. 2015/0302303; Pub. Date: Oct. 22, 2015).
Regarding dependent claim 2,
As discussed above with claim 1, Bracholdt-Smarda discloses all of the limitations.
	Bracholdt-Smarda does not disclose the step wherein the server further executes an analytical protocol before displaying, on the graphical user interface, data associated with the nodes within the identified cluster of nodes, the analytical protocol selected from a group consisting of profit analysis, efficiency analysis, operational leakage analysis, net profit margins, monthly recurring revenue analysis, sales analysis, cybersecurity analysis, growth analysis, product quality analysis, service quality analysis.  
	HAKIM discloses the step wherein the server further executes an analytical protocol before displaying, on the graphical user interface, data associated with the nodes within the identified cluster of nodes, the analytical protocol selected from a group consisting of profit analysis, efficiency analysis, operational leakage analysis, net profit margins, monthly recurring revenue analysis, sales analysis, cybersecurity analysis, growth analysis, product quality analysis, service quality analysis. See Paragraph [0081], (A Big Data Cluster includes several clusters that manage a big data repository and analysis of said data.) See Paragraph [0084], (Server Software may include fetch agents that take requests from an external request handler for processing data with regards to various work nodes specific to businesses, industries and/or any type of AI processing. An example is provided where sales analysis may be performed for pharmaceuticals, inventory management for service industries, etc., i.e. sales analysis is the analytical protocol selected.)
Paragraph [00260] of Applicant's Specification discloses that the analytical protocols refer to "one or more algorithms used by the analytics server to analyze the data". The claim recites a listing of alternatives.
The examiner notes that the step "the analytical protocol selected from a group consisting of profit analysis, efficiency analysis, operational leakage analysis, net profit margins, monthly recurring revenue analysis, sales analysis, cybersecurity analysis, growth analysis, product quality analysis, service quality analysis." is optional due to the use of the term "selected from a group", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
Bracholdt, Smarda and HAKIM are analogous art because they are in the same field of endeavor, data clustering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bracholdt-Smarda to include the method of performing industry-specific analyses on clustered data as disclosed by HAKIM. Doing so would allow the system perform business and/or industry-specific tasks on a potentially large dataset managed via Big Data Clusters. The clustering of data facilitates performance of analysis. Paragraph [0136] of HAKIM discloses that the intelligent layer of the system adapts recommended business products for consumers which improves the user experience and/or reduce costs. These recommendations are determined based on data analysis.

Regarding dependent claim 12,
The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracholdt in view of Smarda as applied to claim 3 above, and further in view of Haft et al. (US PGPUB No. 2008/0133573; Pub. Date: Jun. 5, 2008).
Regarding dependent claim 5,
As discussed above with claim 3, Bracholdt-Smarda discloses all of the limitations.
	Bracholdt-Smarda does not disclose the step wherein the number of nodes and the portion of the data correspond to a minority portion of nodes containing a majority portion of the data associated with the nodal network.
	Haft discloses the step wherein the number of nodes and the portion of the data correspond to a minority portion of nodes containing a majority portion of the data associated with the nodal network. See Paragraph [0258] & [0271], (Disclosing a method of analyzing and selecting datasets in a data bank. A proportion of the total data is associated with a respective set of clusters wherein the proportion of data is determined by an imposed condition. An example is provided where a large portion of the total data is associated with the respective clusters, i.e. wherein the number of nodes and the portion of the data correspond to a minority portion of nodes containing a majority portion of the data associated with the nodal network.
Bracholdt, Smarda and Haft are analogous art because they are in the same field of endeavor, data clustering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bracholdt-Smarda to include the method of clustering datasets based on a proportion of data as disclosed by Haft. Doing so would allow the system to restrict an amount of data to be clustered such that the clustering process may be performed more quickly and efficiently in a system that handles a large amount of data. This would represent an improvement in terms of resource utilization and processing time.

Regarding dependent claim 15,
The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.


Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracholdt in view of Smarda as applied to claim 3 above, and further in view of WANG et al. (US PGPUB No. 2019/0121926; Pub. Date: Apr. 25, 2019).
Regarding dependent claim 8,
As discussed above with claim 6, Bracholdt-Smarda discloses all of the limitations.
	Bracholdt-Smarda does not disclose the step wherein the server selects the subset of the nodes based on a score associated with each node.
	WANG discloses the step wherein the server selects the subset of the nodes based on a score associated with each node. See Paragraph [0060], (Disclosing a method for determining influence values of nodes in a graph. The method including clustering the influence values of nodes obtained based on sampled sub-graphs, i.e. selecting a subset of nodes based on a score associated with each node (e.g. the influence value).)
Bracholdt, Smarda and WANG are analogous art because they are in the same field of endeavor, data clustering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bracholdt-Smarda to include the method of clustering datasets according to influence values as disclosed by WANG. Paragraph [0061] of WANG discloses that the method of rapidly calculating graph centrality can improve calculating efficiency of the centrality, significantly reduce program runtime and accelerate calculation of graph centrality while ensuring the accuracy of the results.

Regarding dependent claim 18,
The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                     
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159